DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.

Response to Arguments

Applicant’s response from 9/12/2022 is acknowledged.

Claim Rejections - 35 USC § 112(a)
In view of Applicant’s claim amendments this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112(b)
Applicant has ongoingly, now for the third time, left some issues unaddressed, e.g. the designation of units as both (w/w) and (w/v).  Also, just adding (a), (b) and (c) in front of old language, which was ambiguous does not make it now any less ambiguous, particularly where the gist of the ambiguity was left unaddressed in part.  In view of Applicant’s claim amendments, and further in view of issues left unaddressed, a modified rejection has been made below.

Double Patenting

Applicant let the 16/502,189 Applicant go abandoned, but subsequently filed a Petition to revive it on 10/25/2022, which has not yet been granted as of the time of issuance of this office action.  In view of the pending Petition to revive, the rejection over the ‘189 application is maintained.  Applicant has argued that the amendments distinguish the two applications, but does not specify how.  Moreover, Applicant’s transitional phrase “comprising” is open ended, and does not preclude the presence of other cannabinoids in a “total amount of cannabinoids”.

Claim Rejections - 35 USC §112

Applicant’s arguments were carefully considered, and addressed below in the body of an amended rejection.

Claim Rejections - 35 USC §103

Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments, modified rejections have been made below.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-13 and 21 of copending Application No. 16/502,1891 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose overlapping subject matter.  Applicant’s present claim amendments do not overcome the rejection, because Applicant’s transitional phrase “comprising” is open ended, and does not preclude the presence of other cannabinoids in a “total amount of cannabinoids”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 10, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:

    PNG
    media_image1.png
    275
    609
    media_image1.png
    Greyscale

Adding (a), (b) and (c) does not resolve old issues, where Applicant’s response makes no clarification as to these issues.  The Examiner previously explained some of these issues vis-a-vis claim 19, dependent on claim 1, and now cancelled, in a rejection encompassing both claims.  But just because claim 19 is now cancelled, this does not mean that the issue as to the independent claim now seizes to exist.  
Specifically, the issue is whether Applicant claims, in what is now designated as “(a)…, (b)…, or (c) …” recite individual compounds, or a combination of two compounds.  To the Examiner, based on the plain language of the claim, the claim requires element (a), and also requires one of either elements (b) or (c).  However, there was clear ambiguity on this issue in previous prosecution in the previous office action from 3/10/2022. Applicant did not address this issue at all in its present response, and it is therefore restated for clarity of the record with both Applicant’s arguments and the Examiner’s response.

(beginning of quote):

    PNG
    media_image2.png
    279
    624
    media_image2.png
    Greyscale

The Examiner notes, however, that if Applicant alleges that it is not claiming combinations of cannabinoids, and claiming instead individual cannabinoids, then why did Applicant delete “each of” from the claims, and how is an individual cannabinoid also somehow “total cannabinoids” if not in combination?  Also, how could have Applicant consistently argued that the claims are meant to encompass “isolated” cannabinoids (again, not individual, but plural), when “isolated” only became a claim amendment with the most recent claim set?  Also, what does the purity have anything at all to do with the number- i.e. “isolated” is not the same as 100% pure?  The word “isolated” has only a single occurrence in Applicant’s specification, and it states: “In some embodiments, cannabidiol isolated from such plants or made synthetically may be formulated with an oil such as, for example, olive oil, grapeseed oil, tea tree oil, almond oil, avocado oil, sesame oil, evening primrose oil, sunflower oil, kukui nut oil, jojoba oil, walnut oil, peanut oil, pecan oil, macadamia nut oil, coconut oil, and the like and combinations thereof.” ([0041] of the application as published, [0036] of the application as filed). Further, even Applicant itself argued that “high purity cannabinoids are toxic”, citing Wurzer, in its response to the 35 USC 103 rejection. (Response at 7).
(end of quote).

The instant amended claim language recites “a plant-isolated cannabidiol”.  Applicant’s specification provides that: “[0040] The cannabidiol in the compositions of embodiments of the invention may be 100% cannabidiol, or oils, solvents, and emulsions containing cannabidiol. For example, in some embodiments, the compositions of the invention may include cannabidiol derived from hempseed oil. Hempseed oil is generally manufactured from varieties of Cannabis sativa that do not contain significant amounts of tetrahydrocannabinol (THC), the psychoactive element of the Cannabis plant . . . [0041] Oils include cannabidiol oil and various plant derived oils containing cannabidiol, such as, hempseed oil, Echinacea purpurea, Echinacea angustifolia, Acmella oleracea, Helichrysum umbraculigerum, Radula marginata, and the like.”  Based on that, the plant-isolated CBD can be 100% CBD, or less pure CBD, e.g. CBD from hempseed oil, which also contains other cannabinoids, e.g. THC.  
Applicant has further amended the claims with the following new claim language: “wherein the plaint-isolated cannabidiol, cannabidiol isomer, or cannabidiol analog is present in an amount of from about 90% (w/v) to about 100% (w/v) of a total amount of cannabinoids that are present in the composition.”  So, this claim language may mean as to purity that either two of the cannabinoids form about 100% of all the cannabinioids, i.e. they can be “about pure.”  Of note, Applicant’s claim term “about” is defined in the specification rather broadly to mean “a range of plus or minus 10% of that value, e.g, “about 50” means 45 to 55”. ([0019]).  So, “about 100% (w/v)” means “95% (w/v) to 105% (w/v)”, which may mean pure, but may also be less than substantially pure, e.g. be 95% (w/v).  This claim language may mean as to purity that the two of the cannabinoids form about 90% of all the cannabinoids, i.e. be “85% (w/v) to 95% (w/v)”.  So, in sum, this new claim limitation does not add further clarity as to Applicant’s previously argued claim term meaning.
Moreover, this new claim limitation renders the claims even more vague and indefinite, because it further introduces new matter.  Per Applicant’s claim “wherein the plaint-isolated cannabidiol, cannabidiol isomer, or cannabidiol analog is present in an amount of from about 90% (w/v) to about 100% (w/v) of a total amount of cannabinoids that are present in the composition”.  However, the specification does not support this claim language as to cannabidiol isomer or cannabidiol analog, and only supports it as to cannabidiol.  Specifically, the specification provides: “In particular embodiments, the compositions used in the methods of embodiments and the compositions of embodiments may include high concentrations of cannabidiol. For example, in some embodiments, cannabidiol may be about 30 w/v % to about 100 w/v % of the cannabinoids in the composition, and in other embodiments cannabidiol may be about 50 w/v % to about 100 w/v %, about 75 w/v % to about 100 w/v %, about 80 w/v % to about 100 w/v %, about 90 w/v % to about 100 w/v % of the cannabinoids in the composition.” ([0033]).  Based on that, the claims are vague and indefinite, because Applicant’s claims require a combination of at least two compounds, but the wherein limitation according to the specification only applies to one of them, while being explicitly written as to all of them.
Further, it is quite confusing why Applicant presently added designations of “(a)…, (b)…, or (c) …” to just ingredients in the first part of the claims, but did not add “(d)”, etc. to the remainder of the ingredients in order to keep the lettering system consistent, i.e. as to the bioenhancer, etc.
Applicant has ongoingly, now for the third time as to claim 1, left also other issues unaddressed, e.g. the designation of units as both (w/w) and (w/v), and even perpetuated them into the new claim amendments.  What is the difference?  More than that, the dual designations have also found their way in newly presented independent claim 21 too.
The Examiner would like to make some claim proposals, and invites Applicant to consider them for resolving at least some of the above issues.  If Applicant intends to claim either one compound, or two compounds in combination, or three compounds in combination, Applicant is invited to consider the claim language: “A composition comprising a cannabinoid compound selected from the group consisting of a plant-isolated cannabidiol, a cannabidiol isomer, a cannabidiol analog, or combinations thereof…”.  If Applicant intends to claim two compounds in combination, Applicant is invited to consider the claim language: “A composition comprising a cannabinoid compound selected from the group consisting of: (a) a plant-isolated cannabidiol, and either (b) a cannabidiol isomer, or (c) a cannabidiol analog…”.  In the interest of compact prosecution, and in view of Applicant’s explicit claim language (versus Applicant’s arguments raised earlier in prosecution but not presently resolved) the Examiner addressed at least two compounds in the 35 USC 103 rejection below- a plant-isolated cannabidiol and a cannabidiol analog.  As to the remainder of the issues, though, it seems that Applicant is jumping from one new matter situation to the next in what appears to be a desperate attempt to find patentable subject matter, particularly where there is such strong art in a congested field against Applicant’s perceived invention.
Claims 4, 10, 22 and 23 are rejected as dependent on a rejected base claim.

Claim Objections

Claims 1, 10, 22 and 23 are objected to because of the following informalities.  
Applicant’s claim 1, as amended, has a extra “an” in line 1, and a missing “the” in line 3, with both further indicated by arrows:

    PNG
    media_image3.png
    100
    616
    media_image3.png
    Greyscale

Applicant appears to have meant to write claims 22 and 23 in a Markush claim format, but has omitted the language “the group consisting of” after “selected from”.  See, e.g., claim 22:

    PNG
    media_image4.png
    134
    618
    media_image4.png
    Greyscale

Claims 10 and 23 are further objected to for inconsistent claim term use on what appears to be overlapping subject matter, with claim 10 appearing to be the standard claim format for such subject matter.

    PNG
    media_image5.png
    53
    611
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    71
    609
    media_image6.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0116998 A1 to Sinai et al. (“Sinai”, of record), and further in view of US 2016/0235661 A1 to Changoer et al. (“Changoer”, of record).
Claim interpretation
The Examiner incorporates by reference and repeats her interpretation of Applicant’s claims from the 35 U.S.C. 112(b) rejections and objections above.
Rejection
Sinai discloses a composition comprising a therapeutically effective amount of Cannabidiol (CBD) or a derivative thereof, or THC, or a combination thereof, for use in relieving a subject suffering from fibromyalgia syndrome symptoms, wherein the concentration of said CBD is in the range of about 2% to about 85%, and wherein the CBD is a natural CBD or derivative thereof, and is extracted from plants. (claim 88 and 89).  The composition is administered in a manner selected from the group consisting of: intranasal, transdermal, topical, intravenous, oral, and any combination thereof, in combination with at least one therapeutic agent selected from the group comprising of quercetin (Applicant’s claimed bioenhancer), gabapentin, paracetamol, tramadol, codeine (further analgesic agents, according to Applicant’s claims 11 and 12). (claim 92).  The composition additionally comprises at least one carrier or excipient selected from the group consisting of diluents, antiadherents, binders, coatings, disintegrants, surfactants, dissolving agents, solubilizing agents in a dosage form selected from topical, cream, gel, etc. (claim 94).  
Applicant’s new claim 21 recites wherein the CBD is present in an amount from about 0.5% (w/w) to about 20% (w/w) in the composition, and from about 90% (w/v) to about 100% (w/v) of a total amount of cannabinoids.  
As noted above, Sinai discloses a composition, wherein the concentration of said CBD is in the range of about 2% to about 85%. (claim 88 and 89).  This meets the claim limitation wherein the CBD is present in an amount from about 0.5% (w/w) to about 20% (w/w) in the composition.  
Turning to the limitation wherein the CBD is from about 90% (w/v) to about 100% (w/v) of a total amount of cannabinoids, claim 88 of Sinai discloses: “A composition comprising a therapeutically effective amount of Tetrahydrocannabinol (THC) or a derivative thereof, or Cannabidiol (CBD) or a derivative thereof, or a combination thereof for use in relieving a subject suffering from fibromyalgia syndrome symptoms.”  Thus, Sinai discloses a composition comprising CBD alone, or a combination of CBD and THC.  As noted above, claim 89 recites that the CBD is plant-extracted.  Based on this disclosure, the skilled artisan would understand that the CBD is either pure, or substantially pure, because the claim explicitly recites either CBD alone, or THC alone.  In this vein, the specification of Sinai further discloses as a way of background that the marijuana plant principally contains THC, but also contains CBD. ([0108-9]).  Thus, having just one of them in the composition designates that the plant extraction achieves at least substantial purity, in line with that of Applicant’s claims.  Moreover, Applicant’s claims are fairly broad both as to the purity of CBD, as well as to the what “about” means.  Applicant’s claim term “about” is defined in the specification rather broadly to mean “a range of plus or minus 10% of that value, e.g, “about 50” means 45 to 55”. ([0019]).  So, about 90% (w/v) of CBD means “85% (w/v) to 95% (w/v)”.  Sinai defines “about” even broader than Applicant: “[0113] As used herein the term “about” denotes ±25% of the defined amount or measure or value.”  Thus, about 85% of Sinai means from 72.5% to 97.5%.  As to claim 1, as was noted in the 35 USC 112 rejection above, the interpretation of which is incorporated by reference herein, Applicant’s claim limitation on the wherein limitation is vague and indefinite, because the specification only has support for CBD, but not for a combination of compounds as in claim 1.
Sinai does not explicitly disclose the concentration of quercetin, per Applicant’s claims 1 and 21.  However, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the dose of quercetin based on the disclosure of Sinai alone, and/or further in view of Changoer (discussed below).  Motivation to do so is found in Sinai, which discloses that quercetin is an additional therapeutic agent, and further provides that the combination with such a therapeutic agent provides a synergistic effect. ([0033-34]).  Further motivation to do so is further found in Changoer, which explicitly discloses a topical composition comprising cannabinoids with a further anti-oxidant, such as quercetin.
Changoer teaches a cosmetic composition for topical application comprising hemp oil or cannabis oil containing about 1-10% of cannabidiol (CBD), 3-24% of cannabigerol (CBG) which is cannabinoids analogue, at least one anti-oxidant, at least one antiseptics including anti-microbial agent, anti-inflammatory agent, preservative, at least one emulsifier, suitable cosmetic additives and carriers, and de-ionized water.  The composition is said to be used as acne treatment cream or tonic, or anti-rash cream and its administration, and the anti-aging cream can be applied to skin to reduce signs of aging including sagging skin, discoloration, dryness, and crow’s feet (=fine lines and wrinkles). 
Changoer further discloses: “A topical composition for dermal application comprising: hemp oil containing cannabigerol at about 3 to 24 by weight percent and cannabidiol at about 1 to 10 by weight percent; at least one anti-oxidant selected from the group consisting of . . . quercetins. . . at least one anti-inflammatory agent . . . at least one emulsifier; suitable cosmetic additives and carriers; and de-ionized water.”  
Changoer further discloses that cannabinoids are also available in synthetic form, with the synthetic compound usually coming isolated without other canninoids mixed in.  ([0009)]. 
The word “isolated” has only a single occurrence in Applicant’s specification, and it states: “Oils include cannabidiol oil and various plant derived oils containing cannabidiol, such as, hempseed oil, Echinacea purpurea, Echinacea angustifolia, Acmella oleracea, Helichrysum umbraculigerum, Radula marginata, and the like. In some embodiments, cannabidiol isolated from such plants or made synthetically may be formulated with an oil such as, for example, olive oil, grapeseed oil, tea tree oil, almond oil, avocado oil, sesame oil, evening primrose oil, sunflower oil, kukui nut oil, jojoba oil, walnut oil, peanut oil, pecan oil, macadamia nut oil, coconut oil, and the like and combinations thereof.” ([0041] of the application as published, [0036] of the application as filed).  
Per Applicant’s own specification, cannabidiol of the present invention is provided as a natural constituent of hemp oil ([0030]).  “[0030] Cannabidiol can be obtained by cold-pressing industrial hemp with trace amounts of THC. Cannabidiol in this present invention is provided as a natural constituent of hemp oil.”  Examples 1 and 2 of Applicant’s specification describe compositions with CBD only.  Paragraph [0029] clearly states that the composition can include any number of cannabinoids in various concentrations.  
All of this is clearly indicative that Applicant’s claim language “[a] composition comprising an (sic): (a) a plant-isolated cannabidiol” describes a composition comprising a cannabinoid, including one derived from hemp oil. Thus, as hemp oil from hemp comprises cannabidiol, this is encompassed within Applicant’s claim term “plant-isolated cannabidiol”.
Sinai further does not disclose the amount of the additional therapeutic agent.  This anyways pertains to withdrawn claim 9 and is premature for this office action, but it was earlier addressed nonetheless.  As previous office actions noted, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the amount of additional therapeutic agent, based on the disclosure of Sinai alone, and/ or further in view of Changoer.  The skilled artisan would have been motivated to do so, because both references discloses combinations with additional therapeutic agents, and because for each agent and specific condition being treated it is always a primary consideration to administer it within optimal therapeutic doses for this agent and condition. Therefore, it is not inventive to discover such amounts by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP §2144.05(11).

Other relevant art

The Examiner also restates for the record the following cumulative prior art:
-US 20150359755- para [0047-53], [0071]









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant let the 16/502,189 Applicant go abandoned, but subsequently filed a Petition to revive it on 10/25/2022, which has not yet been granted as of the time of issuance of this office action.  In view of the pending Petition to revive, the rejection over the ‘189 application is maintained.